In an action for a divorce and equitable relief, the defendant appeals from a judgment of the Supreme Court, Kings County (Yancey, J.), dated September 11, 2002, which, after a nonjury trial, awarded the plaintiff, inter alia, $100 per week in nondurational maintenance.
Ordered that the judgment is affirmed, with costs.
The award of maintenance is a matter for the sound discretion of the trial court (see Mazzone v Mazzone, 290 AD2d 495 [2002]; Buchsbaum v Buchsbaum, 292 AD2d 553 [2002]; Murray v Murray, 269 AD2d 433 [2000]). In awarding maintenance, the Supreme Court properly considered the plaintiff wife’s age and poor health, the duration of the marriage, and thé plaintiff wife’s lack of education or employment in finding that she was unlikely to become self-supporting (see Summer v Summer, 85 NY2d 1014 [1995]; Mazzone v Mazzone, supra; Krutyansky v Krutyansky, 289 AD2d 299, 300 [2001]; Sass v Sass, 276 AD2d 42, 49 [2000]; Murray v Murray, supra; Kaprelian v Kaprelian, *616236 AD2d 369, 371 [1997]; Liadis v Liadis, 207 AD2d 331 [1994]). The award of $100 per week in nondurational maintenance was a provident exercise of discretion.
The defendant’s remaining contentions are without merit. Florio, J.P., Friedmann, Townes and Cozier, JJ., concur.